— In two proceedings brought pursuant to article 7 of the Real Property Tax Law, the appeals are from (1) an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated November 17, 1983, which, upon petitioner’s motion for summary judgment, granted summary judgment in favor of respondents and dismissed the petition in one proceeding; and (2) an order of the same court entered August 8, 1983, which dismissed the petition in the other proceeding.
Order and judgment dated November 17, 1983 and order entered August 8, 1983 affirmed, with one bill of costs.
Special Term properly concluded that petitioner was not entitled to a tax exemption under then section 421 (subd 1, par [a]) (now § 420-a, subd 1, par [a]) of the Real Property Tax Law based upon the recent Court of Appeals decision in Matter of Youth Bldg. Corp. v Board of Assessors (56 NY2d 765). In these proceedings, as in Matter of Youth Bldg. Corp. (supra), the petitioner was organized and conducted, inter alia, for the purpose of allowing its charitable affiliate to avoid the impact of regulations governing the latter’s right to public funding. The petitioner has conducted itself primarily for the purpose of permitting its charitable affiliate to accept public funding while indirectly receiving the benefits accruing from the ownership of property which it could not purchase openly without losing State aid. Petitioner, therefore, was properly denied a tax exemption under then section 421 (subd 1, par [a]) (now § 420-a, subd 1, par [a]) of the Real Property Tax Law for the subject real property. Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.